Renegotiation of excessive profits. — Plaintiff, alleged to be a bankrupt, petitioned for redetermination of a Renegotiation Board determination that $125,000 of its 1967 profits on renegotiable sales under, the Renegotiation Act. of 1951 were excessive and were to be refunded. Plaintiff neither refunded the claimed excessive profits nor furnished a bond to stay execution of the order while seeking judicial review. In an opinion dated July 14, 1972, 199 Ct. Cl. 107, 462 F. 2d 1388, the court held that under the statute the Government is entitled to judgment in the amount stated by the Board in the absence of the filing of the bond, but plaintiff was nevertheless entitled to a hearing on the merits of its claim, and remanded the case to the trial commissioner to develop additional specified facts. This case again came before the court on plaintiff’s motion to dismiss its petition with prejudice and on defendant’s response thereto and its motion for entry of judgment in the amount of $99,554 with interest *741as set forth in the motion. Upon consideration thereof, the court by order dated December 13,1972, granted defendant’s motion and entered judgment for defendant for $99,554.00, with interest at the rate of 7%% from September 3,1971, as provided by. law (50 U.S.C. App. § 1215 (b) (2)); see also Exhibit A to the petition. The court further granted plaintiff’s motion and dismissed the petition with prejudice.